754 F.2d 817
UNITED STATES of America, Plaintiff-Appellee,v.Albert A. SERETTI, Defendant-Appellant.
No. 83-1194.
United States Court of Appeals,Ninth Circuit.
Feb. 25, 1985.

Edward R.J. Kane, Las Vegas, Nev., for plaintiff-appellee.
Dominic Gentile, Las Vegas, Nev., for defendant-appellant.
Before BROWNING, Chief Judge, MERRILL and SNEED, Circuit Judges.

ORDER

1
Appellant's petition for appointment of counsel to petition the Supreme Court for a writ of certiorari does not comply with section 3(e) of the Ninth Circuit Revised Provisions for the Representation on Appeal of Persons Financially Unable to Obtain Representation, which requires a petition to "state the grounds for seeking a writ of certiorari and the reasons why the ends of justice require the appointment of counsel."    In spite of this defect, we have reviewed appellant's case to determine whether there are any issues that might be presented to the Supreme Court for review.  We conclude that a petition for certiorari would be frivolous.  Appointment of counsel in a case such as this is discretionary, and is to be made "as the interests of justice may dictate."    18 U.S.C. Sec. 3006A(c) (1982).  Since petitioner has no substantial grounds on which to petition for certiorari, appellant's petition for appointment of counsel is denied.